Exhibit 10.11

SAPPHIRE INDUSTRIALS CORP.

January 17, 2008

Lazard Funding Limited LLC

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

Ladies and Gentlemen:

This letter sets forth the agreement (the “Agreement”) between Sapphire
Industrials Corp., a Delaware Corporation (the “Company”), and Lazard Funding
Limited LLC, a Delaware limited liability company (“Lazard”), in connection with
the services to be provided by Lazard. The Company expects to complete an
offering of units (the “Offering”) to be listed on the American Stock Exchange
(“Amex”). This letter will confirm our agreement that, commencing on the date
upon which the units issued in the Offering are admitted to trading on Amex (the
“Admission Date”) and continuing until the earlier of the consummation by the
Company of a Business Combination (as described in the final prospectus (the
“Prospectus”) contained in a registration statement on Form S-1 relating to the
Offering (File No. 333-146620)) and the Company’s liquidation (the “Termination
Date”), Lazard shall:

(i) provide administrative services as may be required by the Company from time
to time, including the administration of the Company’s day-to-day activities;

(ii) provide office space, including a conference room in New York City, to the
Company for use by the Company’s employees and service providers for purposes of
conducting the Company’s business;

(iii) perform accounting and controller-related services for the Company,
including correspondence with the Company’s auditors;

(iv) make available the services of such employees of Lazard as may be agreed
between the parties hereto from time to time (collectively, the “Approved
Employees”), including to assist in sourcing acquisition candidates; provided
that Lazard shall have no liability to the Company for the acts and/or omissions
of the Approved Employees while performing such services and Lazard shall not be
regarded as having provided any service performed by the Approved Employees for
the Company (including, but not limited to, the giving of investment advice);
and

(v) provide investment advisory services to the Company, including, without
limitation:

(a) financial advice and services in connection with public or private equity
and debt financing;

(b) corporate planning and corporate development advice and services;

(c) public relations and press relations advice and services; and

(d) such other advice and services necessitated by the ordinary course of the
Company’s business, as the Company may reasonably request from time to time.

In exchange therefor, the Company shall pay Lazard the sum of $15,000 per month,
commencing on the Admission Date and continuing monthly thereafter until the
Termination Date. In addition, the Company undertakes to reimburse Lazard,
monthly in arrears, all out-of-pocket expenses incurred by Lazard in performing
these services. Such reimbursement payments will be subject to review and
approval by the Company’s audit committee to the extent in excess of $300,000 in
the aggregate in any fiscal quarter.

The Company and Lazard accept and acknowledge that the Approved Employees may
act in circumstances which are in the interests of one of the parties hereto but
not the other (a “Conflict Situation”) and agree that neither the Company nor
Lazard shall have any liability to the other in respect of any act or omission
taken by the Approved Employees in a Conflict Situation and further agree, for
the benefit of the Approved Employees, that the Approved Employees shall have no
liability to either the Company or Lazard in respect of any such act or omission
which is not in the interests of that one of the parties hereto (except where
such Approved Employee acts fraudulently).

The Company acknowledges that the Approved Employees have obligations and duties
to perform in their capacity as employees of Lazard (or one or more of its
affiliates) and that Lazard makes no guarantee that any of the Approved
Employees will devote any amount of time to the affairs of the Company.



--------------------------------------------------------------------------------

In the event that any of the Approved Employees ceases to be an employee of
Lazard (or its affiliates), Lazard shall no longer be required to make the
services of such person available to the Company, but shall use its reasonable
efforts to provide the services of another employee of Lazard (or its
affiliates) having similar experience and skills to the extent Lazard then has
such an employee.

Lazard acknowledges that it has read the Prospectus and understands that the
Company has established a trust fund (the “Trust Fund”) with the net proceeds of
the Offering (excluding $125,000 to fund expenses incurred by the Company) and
the insider private placement of insider warrants for the benefit of the public
stockholders and that the Company may disburse monies from the Trust Fund only
(i) to the Company up to an aggregate of $6,000,000 to fund expenses related to
investigating and selecting a target business or businesses and other working
capital requirements, (ii) to the Company any amounts it may need to pay its
income or other tax obligations, (iii) to the public stockholders in the event
of the conversion of their shares or the liquidation of the Company, (iv) to
Lazard in the event of the liquidation of the Company to the extent Lazard
purchased the 5,000,000 units reserved for it in the Offering or up to
$37,500,000 of the Company’s common stock in the open market, (v) to the Company
after it consummates an initial Business Combination as described in the
Prospectus or (vi) to Citigroup Global Markets Inc. an aggregate of $27,750,000
(or $32,190,000 if the underwriter’s over-allotment option is exercised in
full), for deferred underwriting discounts and commissions after the Company
consummates an initial Business Combination as described in the Prospectus. For
and in consideration of the Company agreeing to this agreement, Lazard hereby
agrees that, other than as set forth in clause (iv) of this paragraph, it does
not have any right, title, interest or claim of any kind in or to any monies in
the Trust Fund (each a “Claim”), and hereby waives any Claim it may have in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company, and will not seek recourse against the Trust Fund
for any reason whatsoever.



--------------------------------------------------------------------------------

Very truly yours,

SAPPHIRE INDUSTRIALS CORP. By:  

/s/ Donald G. Drapkin

Name:   Donald G. Drapkin Title:   Chief Executive Officer and President

 

AGREED TO AND ACCEPTED BY: Lazard Funding Limited LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer